Case 5:19-cv-01546-JGB-SHK Document 117 Filed 04/09/20 Page 1 of 3 Page ID #:1902



    1   LISA PENSABENE (pro hac vice to be filed)
        lpensabene@omm.com
    2   O’MELVENY & MYERS LLP
        7 Times Square
    3   New York, New York 10036
        Telephone: (212) 326-2000
    4   Facsimile: (212) 326-2061
    5   STEPHEN J. MCINTYRE (S.B. #274481)
        smcintyre@omm.com
    6   MARISSA ROY (S.B. #318773)
        mroy@omm.com
    7   KEVIN KRAFT (S.B. #318170)
        kkraft@omm.com
    8   O’MELVENY & MYERS LLP
        400 South Hope Street
    9   Los Angeles, California 90071
        Telephone: (213) 430-6000
   10   Facsimile: (213) 430-6407
   11   Attorneys for Amici Curiae
   12
   13                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   14                      EASTERN DIVISION — RIVERSIDE
   15
   16   FAOUR ABDALLAH FRAIHAT, et al.,         Case No. 5:19-cv-01546-JBG (SHKx)
   17                     Plaintiffs,            NOTICE OF MOTION AND
                                                 MOTION FOR LEAVE TO FILE
   18         v.                                 BRIEF OF AMICI CURIAE
                                                 CASA DE PAZ, CHURCH
   19   U.S. IMMIGRATION AND CUSTOMS             WORLD SERVICE–JERSEY
        ENFORCEMENT, et al.,                     CITY, CLERGY & LAITY
   20                                            UNITED FOR ECONOMIC
                          Defendants.            JUSTICE, DETENTION WATCH
   21                                            NETWORK, EL REFUGIO,
                                                 FIRST FRIENDS OF NEW
   22                                            JERSEY & NEW YORK, AND
                                                 FREEDOM FOR IMMIGRANTS
   23                                            IN SUPPORT OF PLAINTIFFS’
                                                 EMERGENCY MOTION FOR
   24                                            PRELIMINARY INJUNCTION
   25                                           Before The Honorable Jesus G.
                                                Bernal
   26                                           Hearing Date: May 11, 2020
                                                Hearing Time: 9:00 AM
   27
   28
                                                                    NOTICE OF MOTION &
                                                                     MOTION FOR LEAVE
                                                             NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117 Filed 04/09/20 Page 2 of 3 Page ID #:1903



    1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2         PLEASE TAKE NOTICE that on May 11, 2020, or as soon thereafter as the
    3   matter may be heard in the United States District Court for the Central District of
    4   California, located at 3470 Twelfth Street, Riverside, California 92501, movants
    5   Casa de Paz, Church World Service – Jersey City, Clergy & Laity United for
    6   Economic Justice, Detention Watch Network, El Refugio, First Friends of New
    7   Jersey & New York, and Freedom for Immigrants (collectively, “amici”) will, and
    8   hereby do, move for leave to file an amici curiae brief in support of Plaintiffs’
    9   Emergency Motion for Preliminary Injunction (Dkt. 81), which is currently under
   10   submission.
   11         This motion is based on this Notice of Motion and Motion for Leave, the
   12   Memorandum of Points and Authorities in support thereof, and any other matter the
   13   Court may properly consider. Prior to filing this motion, counsel for amici
   14   contacted counsel for each party to request consent to file their brief. Plaintiffs
   15   have consented to the filing. Defendants do not consent to it.
   16         Amici respectfully request that this Court grant their motion and enter an
   17   order permitting them to file a brief as amici curiae in support of Plaintiffs’
   18   Emergency Motion for Preliminary Injunction. Amici’s proposed brief is enclosed
   19   herewith as Exhibit A.
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                             NOTICE OF MOTION &
                                                  -1-                         MOTION FOR LEAVE
                                                                      NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117 Filed 04/09/20 Page 3 of 3 Page ID #:1904



    1   Dated: April 9, 2020                   Respectfully submitted,
    2
                                               By: /s/ Stephen J. McIntyre
    3                                              Stephen J. McIntyre
    4
                                              Lisa Pensabene (pro hac vice to be filed)
    5                                         lpensabene@omm.com
                                              O’MELVENY & MYERS LLP
    6                                         7 Times Square
                                              New York, New York 10036
    7                                         Telephone: (212) 326-2000
                                              Facsimile: (212) 326-2061
    8
                                              Stephen J. McIntyre (S.B. #274481)
    9                                         smcintyre@omm.com
                                              Marissa Roy (S.B. #318773)
   10                                         mroy@omm.com
                                              Kevin Kraft (S.B. #318170)
   11                                         kkraft@omm.com
                                              O’MELVENY & MYERS LLP
   12                                         400 South Hope Street
                                              Los Angeles, California 90071
   13                                         Telephone: (213) 430-6000
                                              Facsimile: (213) 430-6407
   14
                                              Attorneys for Amici Curiae
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                      NOTICE OF MOTION &
                                            -2-                        MOTION FOR LEAVE
                                                               NO. 5:19-CV-01546-JBG (SHKx)
